396 S.C. 286 (2012)
721 S.E.2d 428
In the Matter of Kay F. PASCHAL, Respondent.
2012-01-03-01.
Supreme Court of South Carolina.
January 3, 2012.

ORDER
Respondent was arrested and charged with Forgery (value $10,000 or more) and Breach of Trust (value more than $2,000, but less than $10,000). The Office of Disciplinary Counsel petitions the Court to place respondent on interim suspension pursuant to Rule 17(a), RLDE, Rule 413, SCACR. The petition is granted.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
IT IS FURTHER ORDERED that respondent is hereby enjoined from access to any trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain.
  /s/Costa M. Pleicones, A.C.J.
  FOR THE COURT
TOAL, C.J., not participating.